Mr. Justice Stewart,
dissenting:
I cannot agree that the measure of damages here applied was correct. Punitive damages were not claimed, but single, and compensatory for the loss sustained by the plaintiff by reason of the defendant’s failure, for a definite period, to furnish it with as many cars for the transportation of its coal as it was entitled to under a fair and equitable allotment. In other words, the plaintiff complains that it was denied the privilege of a market for so much of its coal as represents the difference between what it did ship and what it would have shipped, had its quota of cars been furnished covering the period of the defendant’s default. This coal remained unmined and in place. The time came when the defendant lifted its embargo and the way was opened for the plaintiff to mine and ship its coal. Mining operations were continued. Presumably, this very coal which was left unmined because of defendant’s default was thereupon mined and shipped. If the prices then ruling for coal were lower than during the period of the embargo, the difference would accurately measure the plaintiff’s loss. If other incidents increased the loss, it was for the plaintiff to establish such additional loss. If the prices were so much in excess of the prices ruling during the embargo as to more than compensate for the delay, while such circumstances would not excuse the defendant for its default, it would follow that the plaintiff was without injury. The case assimilates itself to an action against a carrier for detention of goods, and the same measure of damages should *71apply. The measure adopted permitted recovery for damages purely speculative.
Brown, J., concurs in this dissent.